COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00340-CV


Michelle Rodriguez AND Fort Worth         §    From the 67th District Court
Transportation Authority a/k/a The T;
McDonald Transit, Inc.; McDonald
Transit Associates, Inc.; and
LeShawn Vaughn
                                          §    of Tarrant County (067-258065-12)

v.


Fort Worth Transportation Authority       §    June 23, 2016
a/k/a The T; McDonald Transit, Inc.;
McDonald Transit Associates, Inc.;
and LeShawn Vaughn AND Michelle
Rodriguez and New Hampshire
Insurance Co.                             §    Opinion by Justice Dauphinot


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. We render declaratory judgment

that the tort-liability limits applicable to Fort Worth Transportation Authority a/k/a

The T, McDonald Transit, Inc., and McDonald Transit Associates, Inc. apply

separately to each defendant and that the potential tort liability of LeShawn

Vaughn is not capped under the Texas Tort Claims Act. It is ordered that the
judgment of the trial court is reversed and the case is remanded to the trial court

for further proceedings.

      It is further ordered that Appellees Fort Worth Transportation Authority

a/k/a The T; McDonald Transit, Inc.; McDonald Transit Associates, Inc.; and

LeShawn Vaughn shall jointly and severally pay all of the costs of this appeal, for

which let execution issue.


                                    SECOND DISTRICT COURT OF APPEALS


                                    By _/s/ Lee Ann Dauphinot______________
                                       Justice Lee Ann Dauphinot